Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00019-CV

                                  IN THE INTEREST OF L.M.S.

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI06224
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 11, 2020

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due February 10, 2020, but was not filed. On February

12, 2020, the district clerk filed a notification of late record, stating that the clerk’s record was not

filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing

the record and appellant was not entitled to appeal without paying the fee.

           On February 13, 2020, we ordered appellant to provide written proof to this court by

February 24, 2020 that either: (1) the clerk’s fee had been paid or arrangements had been made to

pay the clerk’s fee; or (2) she was entitled to appeal without paying the clerk’s fee. We cautioned

appellant that if she failed to respond within the time provided, her appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has not filed a response, and our
                                                                                 04-20-00019-CV


clerk’s office contacted the Bexar County District Clerk’s office and was advised no payment had

been received.

       Accordingly, this appeal is dismissed for want of prosecution. See id. We order that

appellee recover his costs of this appeal, if any, from appellant.

                                                  PER CURIAM




                                                 -2-